

114 HR 5932 IH: Veterans Preventive Health Coverage Fairness Act
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5932IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2016Ms. Duckworth (for herself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate copayments by the Department of Veterans
			 Affairs for medicines relating to preventive health services, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Preventive Health Coverage Fairness Act. 2.Improvement to preventive health services furnished by Department of Veterans Affairs (a)Elimination of medication copaymentsSection 1722A(a)(3) of title 38, United States Code, is amended—
 (1)in subparagraph (B), by striking or; (2)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new subparagraph:  (D)medication that is or is part of a preventive health service..
 (b)Elimination of hospital care and medical services copaymentsSection 1710 of such title is amended— (1)in subsection (f)—
 (A)by redesignating paragraph (5) as paragraph (6); and (B)by inserting after paragraph (4) the following new paragraph (5):
						
 (5)A veteran shall not be liable to the United States under this subsection for any amounts for preventive health services.; and
 (2)in subsection (g)(3), by adding at the end the following new subparagraph:  (C)Preventive health services..
 (c)DefinitionSection 1701(9) of such title is amended— (1)in subparagraph (J), by striking ; and and inserting a semicolon;
 (2)by redesignating subparagraph (K) as subparagraph (L); and (3)by inserting after subparagraph (J) the following new subparagraph:
					
 (K)items or services covered by paragraphs (1), (2), or (4) of section 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a));.
				